Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed on 06/01/2022.
Claims 1-8 have been examined.
Claim 1 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Response to Amendment
Drawings
1.	Applicant’s amendments have overcome the drawings objections to from the previous Office Action.
Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.1	Claims 1-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
1.1.1	Claim 1 recites the following newly added limitations/features: “… an output of the travel motor that is computed from a driving force required for the hybrid vehicle” and “instantaneous electric power economy that is computed according to the output of the travel motor when the vehicle is accelerating, decelerating, or coast traveling” that are not supported or described in the specification, as originally filed, or as published. Clarification is required. 
For the purpose of this examination, the newly added limitations/features: “… an output of the travel motor that is computed from a driving force required for the hybrid vehicle” and “instantaneous electric power economy that is computed according to the output of the travel motor when the vehicle is accelerating, decelerating, or coast traveling” are not given patentable weights and are withdrawn from consideration.
1.1.2	Claim 1 recites the following newly added limitation/feature: “… operating state that is independently determined from the driving force required for the hybrid vehicle” that is not supported or described in the specification, as originally filed, or as published. Clarification is required.
For the purpose of this examination, the newly added limitation/feature: “operating state that is independently determined from the driving force required for the hybrid vehicle” is not given patentable weights and is withdrawn from consideration.
Hence, taking into consideration the 1.1.1 and 1.1.2 above, for the purpose of this examination, claim 1 will be interpreted as it was during the previous examination. 
1.1.3	Claims 2-4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 20160272220), hereinafter Ichikawa, in view of Dufford (US 20140200793), hereinafter Dufford, further in view of Kim (US 20090157244), hereinafter Kim.
As per claim 1, Ichikawa teaches through the invention (see entire document) a fuel economy display control method for a hybrid vehicle in which driving electric power supplied to a travel motor from a battery is generated by an engine (see at least Ichikawa P. [0050]: “A driving force generated by engine ENG is split into two paths by power split device PSD. One of the paths is for driving front wheels 70L, 70R via reduction gear RD. The other path is for driving motor generator MG1 to generate electric power.”), the fuel economy display control method being executed in a series hybrid mode in which the hybrid vehicle travels only with driving force of the travel motor without using the engine as a traveling driving source (see at least Ichikawa Abstract: “a CD mode is selected as the running mode in which running using only a motor generator with the engine stopped”), the fuel economy display control method comprising:
an electric power economy computation step in which instantaneous electric power economy according to an output of the travel motor is computed (see at least Ichikawa Fig. 8, any instantaneous electricity efficiency graph); and
a display step in which the instantaneous fuel economy is displayed on a display device arranged inside a vehicle cabin (see at least Ichikawa Fig. 7, any instantaneous fuel efficiency graph).
Ichikawa does not explicitly teach, or is missing a fuel economy computation step in which instantaneous fuel economy is computed by a conversion factor from the instantaneous electric power economy, the conversion factor in accordance with an operating state set for the engine.
In the same field of endeavor, Dufford teaches through the invention (see entire document) a fuel economy computation step in which instantaneous fuel economy is computed by a conversion factor from the instantaneous electric power economy, the conversion factor in accordance with an operating state set for the engine (see at least Dufford Fig. 3B; P. [0028]: “The electronic control unit 102 may determine the fuel-equivalent consumption rate of the electrical energy consumption based on the variation in the SOC of the battery 118. For example, a 33.7 kW-h change in the SOC may correspond to energy stored in approximately one gallon of gasoline. The consumed electrical energy may be converted into a fuel-equivalent amount of energy and added with the fuel consumption sum amount to obtain a fuel-equivalent total energy consumption sum amount as described in details below. Once the total number of gallons or liters of a fuel-equivalent total energy consumption sum amount is determined, the electronic control unit 102 may divide the travelled distance (miles or kilometers) by the amount of energy of the fuel-equivalent total energy consumption sum amount (gallons or liters) to determine a fuel-equivalent distance-per-energy consumption rate, e.g., in miles per gallon equivalent (MPG-e) or kilometers per liter equivalent (Km/l-e).”).
In the same field of endeavor, Kim, in turn, teaches through the invention (see entire document) a fuel economy computation step in which instantaneous fuel economy is computed by a conversion factor in accordance with an operating state set for the engine (see at least Kim abstract, P. [0012, 0016-0017]: a method for determining an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed by an engine with electrical energy consumed by a motor, a factor for obtaining a desired final SOC with respect to an initial SOC is determined, and an optimal operation state based on a current SOC of the hybrid electric vehicle is determined using the factor, thus improving fuel efficiency of the hybrid electric vehicle; see at least Kim P. [0029]: use a fuel equivalent factor, which can convert the amount of fuel consumption (fuel consumption rate) by engine from or to that of electrical energy by motor, to determine an optimal operation point based on a current SOC, thereby improving fuel efficiency of the hybrid electric vehicle.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the fuel and electrical efficiency calculation and display of Ichikawa with the efficiency conversion of Dufford in order to allow vehicle users to evaluate the energy efficiency of a vehicle which uses multiple energy sources (Dufford P. [0005] and [0006]); and 
to determine an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed by an engine with electrical energy consumed by a motor, a factor for obtaining a desired final SOC with respect to an initial SOC is determined, and an optimal operation state based on a current SOC of the hybrid electric vehicle is determined using the factor, thus improving fuel efficiency of the hybrid electric vehicle. (Kim abstract).

As per claim 2, Ichikawa does not explicitly teach, or is missing conversion factor set based on a change of the operating state of the engine in accordance with the output of the travel motor.
	In the same field of endeavor, Dufford teaches through the invention (see entire document) conversion factor set based on a change of the operating state of the engine in accordance with the output of the travel motor (see at least Dufford Fig. 3B; P. [0028]: “The electronic control unit 102 may determine the fuel-equivalent consumption rate of the electrical energy consumption based on the variation in the SOC of the battery 118. For example, a 33.7 kW-h change in the SOC may correspond to energy stored in approximately one gallon of gasoline. The consumed electrical energy may be converted into a fuel-equivalent amount of energy and added with the fuel consumption sum amount to obtain a fuel-equivalent total energy consumption sum amount as described in details below. Once the total number of gallons or liters of a fuel-equivalent total energy consumption sum amount is determined, the electronic control unit 102 may divide the travelled distance (miles or kilometers) by the amount of energy of the fuel-equivalent total energy consumption sum amount (gallons or liters) to determine a fuel-equivalent distance-per-energy consumption rate, e.g., in miles per gallon equivalent (MPG-e) or kilometers per liter equivalent (Km/l-e).”).
In the same field of endeavor, Kim teaches through the invention (see entire document) wherein the conversion factor is set based on a change of the operating state of the engine in accordance with the output of the travel motor (see at least Kim abstract, P. [0012, 0016-0017]: a method for determining an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed by an engine with electrical energy consumed by a motor, a factor for obtaining a desired final SOC with respect to an initial SOC is determined, and an optimal operation state based on a current SOC of the hybrid electric vehicle is determined using the factor, thus improving fuel efficiency of the hybrid electric vehicle; see at least Kim P. [0029]: use a fuel equivalent factor, which can convert the amount of fuel consumption (fuel consumption rate) by engine from or to that of electrical energy by motor, to determine an optimal operation point based on a current SOC, thereby improving fuel efficiency of the hybrid electric vehicle).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the fuel and electrical efficiency calculation and display of Ichikawa with the efficiency conversion of Dufford in order to allow vehicle users to evaluate the energy efficiency of a vehicle which uses multiple energy sources (Dufford P. [0005] and [0006]); and 
to determine an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed by an engine with electrical energy consumed by a motor, a factor for obtaining a desired final SOC with respect to an initial SOC is determined, and an optimal operation state based on a current SOC of the hybrid electric vehicle is determined using the factor, thus improving fuel efficiency of the hybrid electric vehicle. (Kim abstract).

As per claim 3, Ichikawa further teaches through the invention (see entire document) operating state of the engine set based on a state of charge of the battery (see at least Ichikawa P. [0052]: “The electric power generated by motor generator MG1 is used depending on an operating state of PHV 5 and an SOC (State Of Charge) of battery 10. For example, during normal running and during acceleration, the electric power generated by motor generator MG1 directly serves as motive power for driving motor generator MG2 as a motor.”).

As per claim 4, Ichikawa further teaches through the invention (see entire document) an instantaneous real fuel economy computation step in which instantaneous real fuel economy in accordance with an actual operating state of the engine is computed based on vehicle speed of the hybrid vehicle and a fuel supply amount to the engine (see at least Ichikawa Fig. 8; P. [0153]: “When the power mode is selected as the operation mode and the CS mode is selected as the running mode, instantaneous fuel efficiency and average fuel efficiency are displayed.”; P. [0158]: “In the first embodiment, ECU 30 determines which one of the electricity efficiency and the fuel efficiency is to be displayed depending on whether or not the activated time of engine ENG exceeds the determination threshold value for the current operation mode, and whether or not the EV running ratio exceeds the determination threshold value for the current operation mode.”); and
an average real fuel economy computation step in which an average value of the instantaneous real fuel economy during a given time is computed as average real fuel economy (see at least Ichikawa P. [0032]: “Preferably, when causing the fuel efficiency to be displayed, the control device causes instantaneous fuel efficiency and average fuel efficiency to be displayed.”),
wherein, in the display step, the instantaneous fuel economy and the average real fuel economy are displayed on the display device, (see at least Ichikawa Fig. 7).

As per claim 5, Ichikawa teaches through the invention (see entire document) a fuel economy display control system installed in a hybrid vehicle in which a battery is charged with electric power generated as a generator is driven by power from an engine (see at least Ichikawa P. [0050]: “A driving force generated by engine ENG is split into two paths by power split device PSD. One of the paths is for driving front wheels 70L, 70R via reduction gear RD. The other path is for driving motor generator MG1 to generate electric power.”), and driving electric power is supplied to a travel motor from the battery, the hybrid vehicle being able to execute a series hybrid mode in which the hybrid vehicle travels only with driving force of the travel motor without using the engine as a traveling driving source (see at least Ichikawa Abstract: “a CD mode is selected as the running mode in which running using only a motor generator with the engine stopped”), the fuel economy display control system comprising:
a display control device that computes the instantaneous fuel economy (see at least Ichikawa Fig. 8, any instantaneous electricity efficiency graph),
wherein the display control device computes instantaneous electric power economy from the travel distance with respect to electric power consumption of the travel motor in the series hybrid mode (see at least Ichikawa Fig. 8, any instantaneous electricity efficiency graph; P. [0091]: “Fuel efficiency (km/L) is an amount representing a distance (km) that can be traveled per unit amount (1 L) of fuel (gasoline). Electricity efficiency (km/kWh) is an amount representing a distance (km) that can be traveled per unit energy of battery 10.”); and
a display device that displays a travel distance with respect to given fuel consumption as instantaneous fuel economy (see at least Ichikawa Fig. 7, any instantaneous fuel efficiency graph; P. [0091]: “Fuel efficiency (km/L) is an amount representing a distance (km) that can be traveled per unit amount (1 L) of fuel (gasoline). Electricity efficiency (km/kWh) is an amount representing a distance (km) that can be traveled per unit energy of battery 10.”); and
displays the instantaneous fuel economy on the display device (see at least Ichikawa Fig. 7, any instantaneous fuel efficiency graph).
Ichikawa does not explicitly teach, or is missing display control device that computes the instantaneous fuel economy by a conversion factor from the instantaneous electric power economy, the conversion factor set in accordance with an operating state set for the engine.
In the same field of endeavor, Dufford teaches through the invention (see entire document) display control device that computes the instantaneous fuel economy by a conversion factor from the instantaneous electric power economy, the conversion factor set in accordance with an operating state set for the engine (see at least Dufford Fig. 3B; P. [0028]: “The electronic control unit 102 may determine the fuel-equivalent consumption rate of the electrical energy consumption based on the variation in the SOC of the battery 118. For example, a 33.7 kW-h change in the SOC may correspond to energy stored in approximately one gallon of gasoline. The consumed electrical energy may be converted into a fuel-equivalent amount of energy and added with the fuel consumption sum amount to obtain a fuel-equivalent total energy consumption sum amount as described in details below. Once the total number of gallons or liters of a fuel-equivalent total energy consumption sum amount is determined, the electronic control unit 102 may divide the travelled distance (miles or kilometers) by the amount of energy of the fuel-equivalent total energy consumption sum amount (gallons or liters) to determine a fuel-equivalent distance-per-energy consumption rate, e.g., in miles per gallon equivalent (MPG-e) or kilometers per liter equivalent (Km/l-e).”).
In the same field of endeavor, Kim teaches through the invention (see entire document) display control device that computes the instantaneous fuel economy by a conversion factor from the instantaneous electric power economy, the conversion factor set in accordance with an operating state set for the engine (see at least Kim abstract, P. [0012, 0016-0017]: a method for determining an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed by an engine with electrical energy consumed by a motor, a factor for obtaining a desired final SOC with respect to an initial SOC is determined, and an optimal operation state based on a current SOC of the hybrid electric vehicle is determined using the factor, thus improving fuel efficiency of the hybrid electric vehicle; see at least Kim P. [0029]: use a fuel equivalent factor, which can convert the amount of fuel consumption (fuel consumption rate) by engine from or to that of electrical energy by motor, to determine an optimal operation point based on a current SOC, thereby improving fuel efficiency of the hybrid electric vehicle.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the fuel and electrical efficiency calculation and display of Ichikawa with the efficiency conversion of Dufford in order to allow vehicle users to evaluate the energy efficiency of a vehicle which uses multiple energy sources (Dufford P. [0005] and [0006]); and 
to determine an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed by an engine with electrical energy consumed by a motor, a factor for obtaining a desired final SOC with respect to an initial SOC is determined, and an optimal operation state based on a current SOC of the hybrid electric vehicle is determined using the factor, thus improving fuel efficiency of the hybrid electric vehicle. (Kim abstract).

As per claim 6, Ichikawa further teaches through the invention (see entire document) operating state of the engine set based on a state of charge of the battery (see at least Ichikawa P. [0052]: “The electric power generated by motor generator MG1 is used depending on an operating state of PHV 5 and an SOC (State Of Charge) of battery 10. For example, during normal running and during acceleration, the electric power generated by motor generator MG1 directly serves as motive power for driving motor generator MG2 as a motor.”).

As per claim 7, Ichikawa does not explicitly teach, or is missing a storage unit that stores a conversion table in which the conversion factor based on an output of the travel motor is designated, the conversion factor set based on a change of the operating state of the engine in accordance with the output of the travel motor, wherein the display control device: extracts the conversion factor in accordance with the output of the travel motor from the conversion table, and obtains the instantaneous fuel economy by multiplying the instantaneous electric power economy by the extracted conversion factor.
In the same field of endeavor, Dufford teaches through the invention (see entire document) comprising a storage unit that stores a conversion table in which the conversion factor based on an output of the travel motor is designated, the conversion factor set based on a change of the operating state of the engine in accordance with the output of the travel motor, wherein the display control device: extracts the conversion factor in accordance with the output of the travel motor from the conversion table, and obtains the instantaneous fuel economy by multiplying the instantaneous electric power economy by the extracted conversion factor (see at least Dufford P. [0022]: “The electronic control unit 102 may use a look-up table, an algorithm or data stored in a memory (not shown) to determine the fuel consumption amount or value;” see at least Dufford Fig. 3B; P. [0028]: “The electronic control unit 102 may determine the fuel-equivalent consumption rate of the electrical energy consumption based on the variation in the SOC of the battery 118. For example, a 33.7 kW-h change in the SOC may correspond to energy stored in approximately one gallon of gasoline. The consumed electrical energy may be converted into a fuel-equivalent amount of energy and added with the fuel consumption sum amount to obtain a fuel-equivalent total energy consumption sum amount as described in details below. Once the total number of gallons or liters of a fuel-equivalent total energy consumption sum amount is determined, the electronic control unit 102 may divide the travelled distance (miles or kilometers) by the amount of energy of the fuel-equivalent total energy consumption sum amount (gallons or liters) to determine a fuel-equivalent distance-per-energy consumption rate, e.g., in miles per gallon equivalent (MPG-e) or kilometers per liter equivalent (Km/l-e).”).
In the same field of endeavor, Kim teaches through the invention (see entire document) conversion factor based on an output of the travel motor is designated, the conversion factor set based on a change of the operating state of the engine in accordance with the output of the travel motor, wherein the display control device: extracts the conversion factor in accordance with the output of the travel motor from the conversion table, and obtains the instantaneous fuel economy by multiplying the instantaneous electric power economy by the extracted conversion factor (see at least Kim abstract, P. [0012, 0016-0017]: a method for determining an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed by an engine with electrical energy consumed by a motor, a factor for obtaining a desired final SOC with respect to an initial SOC is determined, and an optimal operation state based on a current SOC of the hybrid electric vehicle is determined using the factor, thus improving fuel efficiency of the hybrid electric vehicle; see at least Kim P. [0029]: use a fuel equivalent factor, which can convert the amount of fuel consumption (fuel consumption rate) by engine from or to that of electrical energy by motor, to determine an optimal operation point based on a current SOC, thereby improving fuel efficiency of the hybrid electric vehicle; see at least Kim P. [0030]: an optimization formula with respect to a fuel consumption amount of a hybrid vehicle can be obtained based on a driving mode of a given vehicle (vehicle speed profile with respect to time); see at least Kim P. [0037]: a formula for calculating operation points at which the engine and the motor can operate at the lowest cost can be expressed by the following formula, which includes the fuel equivalent factor).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the fuel and electrical efficiency calculation and display of Ichikawa with the efficiency conversion of Dufford in order to allow vehicle users to evaluate the energy efficiency of a vehicle which uses multiple energy sources (Dufford P. [0005] and [0006]); and 
to determine an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed by an engine with electrical energy consumed by a motor, a factor for obtaining a desired final SOC with respect to an initial SOC is determined, and an optimal operation state based on a current SOC of the hybrid electric vehicle is determined using the factor, thus improving fuel efficiency of the hybrid electric vehicle. (Kim abstract).

As per claim 8, Ichikawa further teaches through the invention (see entire document) display control device that further computes instantaneous real fuel economy in accordance with an actual operating state of the engine based on vehicle speed of the hybrid vehicle and a fuel supply amount to the engine (see at least Ichikawa Fig. 8; P. [0153]: “When the power mode is selected as the operation mode and the CS mode is selected as the running mode, instantaneous fuel efficiency and average fuel efficiency are displayed.”; P. [0158]: “In the first embodiment, ECU 30 determines which one of the electricity efficiency and the fuel efficiency is to be displayed depending on whether or not the activated time of engine ENG exceeds the determination threshold value for the current operation mode, and whether or not the EV running ratio exceeds the determination threshold value for the current operation mode.”),
computes an average value of the instantaneous real fuel economy during a given time as average real fuel economy (see at least Ichikawa P. [0032]: “Preferably, when causing the fuel efficiency to be displayed, the control device causes instantaneous fuel efficiency and average fuel efficiency to be displayed.”), and
displays the instantaneous fuel economy and the average real fuel economy on the display device (see at least Ichikawa Fig. 7; P. [0032]: “Preferably, when causing the fuel efficiency to be displayed, the control device causes instantaneous fuel efficiency and average fuel efficiency to be displayed.”).
 
Response to Arguments
1.	Applicant’s arguments with respect to claims 1-4 have been considered but are moot in view of the new ground(s) of rejection. 
2.	Applicant argues, on pages 7-8 of 9 of the remarks, filed on 06/01/2022, that “… Applicant has amended independent claim 1 herein to more clearly highlight the patentable features of the claimed subject matter and respectfully submits that the combination of Ichikawa, Dufford, and Kim has not been shown to suggest each and every element recited in the claims as presented herein;” that “… the combination of Ichikawa, Dufford, and Kim has not been shown to suggest "[a] fuel economy display control method for a hybrid vehicle" that includes "an electric power economy computation step in which an output of the travel motor is computed from a driving force required for the hybrid vehicle and instantaneous electric power economy is computed according to the output of the travel motor when the vehicle is accelerating, decelerating, or coast traveling" and "a fuel economy computation step in which instantaneous fuel economy is computed by a conversion factor from the instantaneous electric power economy" that is" ... set in accordance with an operating state set for the engine," wherein the" ... operating state is independently determined from the driving force required for the hybrid vehicle";” that “[s]upport for the amendments to independent claim 1 can be found throughout the application including, for example, pars. [0028], [0130], and [0131] of the corresponding U.S. Application Publication (No. 2020/0398814); HOWEVER, NO support for the newly added limitations/features above has been found in Para [0028, 0130-0131] of the published specification.
	For example, Para [0028] of the published specification states “what travel motor 6 generates and  transmits when the travel motor 6 is rotated with the driving wheels while the vehicle is decelerating, in a coast traveling, or the like,” e.g., “… travel motor 6 generates driving force from the alternating current supplied from the motor inverter 5;” that “travel motor 6 … transmits driving force to driving wheels through the reduction gear 7;” that “… travel motor 6 generates regenerative driving force when the travel motor 6 is rotated with the driving wheels while the vehicle is decelerating, in a coast traveling, or the like,” which is different from the what the currently amended claim 1 recites, e.g., “… output of the travel motor that is computed from a driving force required for the hybrid vehicle;” and “… instantaneous electric power economy is computed according to the output of the travel motor when the vehicle is accelerating, decelerating, or coast traveling.”  
Para [0028] of the published specification is silent about “… output of the travel motor that is computed from a driving force required for the hybrid vehicle;” or “… instantaneous electric power economy is computed according to the output of the travel motor when the vehicle is accelerating, decelerating, or coast traveling.” Clarification and/or appropriate correction is required.  
	Similarly, Para [0130] of the published specification states “what value the motor output OP is, whether it is positive, in case where electric power is consumed when the hybrid vehicle 100 travels, in the computation of the instantaneous fuel economy, OR it is negative, during regeneration,” which is different from the what the currently amended claim 1 recites, e.g., “… output of the travel motor that is computed from a driving force required for the hybrid vehicle;” and “… instantaneous electric power economy is computed according to the output of the travel motor when the vehicle is accelerating, decelerating, or coast traveling.”  
Para [0130] of the published specification is silent about “… output of the travel motor that is computed from a driving force required for the hybrid vehicle;” or “… instantaneous electric power economy is computed according to the output of the travel motor when the vehicle is accelerating, decelerating, or coast traveling.” Clarification and/or appropriate correction is required. 
Para [0131] of the published specification is also silent about “… output of the travel motor that is computed from a driving force required for the hybrid vehicle;” or “… instantaneous electric power economy is computed according to the output of the travel motor when the vehicle is accelerating, decelerating, or coast traveling.” Clarification and/or appropriate correction is required. 
Additionally, the newly added limitations/features: “… an output of the travel motor that is computed from a driving force required for the hybrid vehicle;” “instantaneous electric power economy that is computed according to the output of the travel motor when the vehicle is accelerating, decelerating, or coast traveling;” “… operating state that is independently determined from the driving force required for the hybrid vehicle” are not supported or described in any other paragraphs of the specification, as originally filed, or as published. Clarification is required.
	For the above reasons, it is believed that the rejections should be maintained.
3.	Applicant argues, on pages 8 of 9 of the remarks, filed on 06/01/2022, that “… Kim appears to be premised upon use of the engine as a driving source, whereas amendment independent claim 1 recites that the "operating state for the engine" is" ... independently determined from the driving force required," BUT, HOWEVER, Applicant does not provide any evidence for or explanation about WHY Kim appears to be premised upon use of the engine as a driving source, whereas operating state for the engine is independently determined from the driving force required. 
For the above reason, it is believed that the rejections should be maintained.
4. 	In response to applicant' s argument, on page 7 of 9 of the remarks, filed on 06/01/2022, that there is no teaching, suggestion, or motivation to combine the references (e.g., “… there is not motivation to combine Ichikawa and Kim;” that “… the combination of Ichikawa, Dufford, and Kim has not been shown to suggest each and every element recited in the claims as presented herein”), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, as it is discussed on page 6 of the office action above, “… it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the fuel and electrical efficiency calculation and display of Ichikawa with the efficiency conversion of Dufford in order to allow vehicle users to evaluate the energy efficiency of a vehicle which uses multiple energy sources (Dufford P. [0005] and [0006]); and to determine an optimal operation point with respect to SOC in a hybrid electric vehicle, in which, as a conversion factor (fuel equivalent factor) that can quantitatively compare the amount of fuel consumed by an engine with electrical energy consumed by a motor, a factor for obtaining a desired final SOC with respect to an initial SOC is determined, and an optimal operation state based on a current SOC of the hybrid electric vehicle is determined using the factor, thus improving fuel efficiency of the hybrid electric vehicle. (Kim abstract).”
Additionally, the Examiner respectfully notices that the Para [0011] of Ichikawa reference cited by the Applicant on page 7 of 9 of the remarks, filed on 06/01/2022, has never been cited by the Examiner, and that the Applicant never explained or provided any evidences on why the cited by the Examiner prior art references (combination of Ichikawa in view of Dufford and Kim) do not teach, suggest, or fully meet all the claimed elements, features, and limitations in the paragraphs cited by the Examiner.
Therefore, the Examiner finds that the combination of references (Ichikawa in view of Dufford and Kim), as discussed in the paragraphs, columns and lines of the prior art references indicated in the office action above, teaches, suggests, and fully meets all the claimed elements, features, and limitations.
For the above reasons, it is believed that the rejections should be maintained.
5.	Applicant appears not to argue, in remarks filed on 06/01/2022, the 103 claim rejections to claims 5-8 from the previous office action, and mistakenly states, on page 8 of 9 of the remarks, filed on 06/01/2022, that “c.. laims 2-8 depend from amended independent claim 1”. 
For the above reasons, it is believed that the rejections should be maintained.
6.	Regarding the applicant’s arguments on page 8 of 9 of the remarks filed on 06/01/2022, with respect to claims 2-4 that “… the combination of Ichikawa, Dufford, and Kim has not been shown to render the subject matter of amended independent claim 1 obvious and, consequently, that amended independent claim 1 is allowable over Ichikawa in view of Dufford and Kim under 35 U.S.C. §103, as are claims 2-8, which depend therefrom,” the examiner presents the same arguments regarding the rejection as presented for claim 1. 
For the above reason, it is believed that the rejections should be maintained.
	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662